Citation Nr: 0522432	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for thrombocytopenia 
purpura.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In May 2003, the veteran testified before a Veterans Law 
Judge at the RO.  A transcript of the hearing is on file.  
The Board notes that the Veterans Law Judge who conducted the 
hearing has since retired from the Board.  The veteran was 
notified of this in May 2005, and indicated he did not 
desired an additional hearing and wanted the Board to decide 
his claim on the evidence of record.

When this claim was previously before the Board, in November 
2003, the Board found that the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for thrombocytopenia purpura.  The claim was then remanded to 
the RO for further evidentiary development.  Since this 
development has been completed, the veteran's claim is 
properly before the Board at this time.


FINDING OF FACT

The veteran's thrombocytopenia purpura was not incurred 
during his active service; is not attributable to his active 
service; and, to the extent it pre-existed service, did not 
permanently worsen during service.


CONCLUSION OF LAW

Thrombocytopenia purpura was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's June 1971 entrance examination shows no defects 
or diagnoses, and he was found fit for service.  At that 
time, the veteran reported a history of very severe nose 
bleeds when he was a child.  He also noted that he bruised 
easily.  The examining doctor noted a question mark about a 
possible bleeding disorder.

A May 1971 service record shows the veteran gave history of a 
bleeding disorder as a child.  The diagnosis was either 
Christmas disease or Thrombocytopenic Purpura.  He said he 
had continued to be a "bleeder", and always had bruises on 
his body.

A February 1972 treatment record shows the veteran stated 
that at the age of seven or eight, he had frequent episodes 
of epistaxis and easy bruisability.  He had continued to have 
frequent bleeding from his gums and a prolonged history of 
easy bruisability throughout his lifetime.  The diagnosis was 
chronic thrombocytopenia.  The recommendation was that the 
veteran be considered unfit for further military service by 
virtue of having chronic purpura.  It was noted that, while 
the veteran had served more than 120 days, this was a 
lifelong condition which the veteran had, and there was 
evidence in his health records from a doctor showing the 
disease during childhood.

The veteran's February 1972 separation examination showed his 
vascular system was abnormal.  The noted diagnosis was 
thrombocytopenia purpura.

A March 1972 service record shows the veteran was found unfit 
for further military service.

In February 1984, the veteran was evaluated by the U.S. Post 
Office for employment.  It was noted he had thrombocytopenia 
and would have bleeding if he was involved in trauma.  
Otherwise, he appeared fit for the job.


In October and December 1985 written statements, V.A., MD, 
indicated that the veteran had chronic documented 
thrombocytopenia, which had been evaluated.  It was noted 
that he never had any problems with his health or functions 
due to this disorder, and he was recommended for employment 
without reservations.  He noted the veteran was discovered at 
the age of five to have a bleeding disorder.  At that time, 
he was taken to the hospital and treated by H.S., MD, for an 
episode of epistaxis.  In June 1971, the veteran was drafted 
into the military.  He completed basic and advanced training 
and was subsequently discharged medically due to a diagnosis 
of thrombocytopenia.  The veteran apparently had lived with 
this disease for his entire lifetime and never sustained any 
morbidity or complications associated with the disease.  It 
was further noted that he had involved himself in the 
vigorous exercises of military training without 
complications.  The physician opined that there seemed to be 
no reason the veteran could not be employed at the U.S. 
Postal Service.

A July 2002 private emergency room note shows the veteran 
presented for consultation regarding the likelihood of 
idiopathic thrombocytopenia purpura being exacerbated by 
military service.  He stated that he was diagnosed prior to 
induction by the draft, but that at the time of induction the 
Army did not seem concerned and processed his induction.  He 
further asserted that, while in service, he broke out in a 
purpuric rash and was found to have a platelet count of 
17,000, and at that time was given a medical disability 
discharge.  He said the disorder had never resolved but he 
has had no significant bleeding episodes.  The physician 
noted that historically the veteran's worst episode of 
thrombocytopenia had occurred while in the Army, but it was 
impossible to establish causality given the nature of the 
disease.

In an October 2002 written statement, the veteran indicated 
that he had undergone no post-service treatment records for 
the disorder at issue.  All of his treatment had been in 
childhood, and his childhood physician was now deceased.  The 
records were no longer available.  


In May 2003, the veteran testified before a Veterans Law 
Judge.  The veteran's representative noted that he entered 
the military and was shown to have no defects or diagnoses.  
He was first given a diagnosis of a disability when he went 
in for a tooth extraction.  He was hospitalized and underwent 
blood work.  He was discharged for this disorder.  The 
veteran stated that, currently, he continued to have a low 
platelet count.  He said he participated in sports in high 
school.

In a May 2004 written statement, the veteran's wife indicated 
they had been married 30 years.  She said that when they were 
married he had problems with the required blood test.  After 
service, the veteran worked, and he always bruised easily.  
When he applied for work with the U.S. Postal service, he was 
rejected on the physical examination.  His platelet count was 
low.

In May 2004 written statements, the veteran's sister and 
brother-in-law indicated that the veteran had visited him 
during his military service.  He had mentioned that he was a 
"bleeder" and that the Army knew about it. 

In June 2004, the veteran underwent VA examination.  He was 
working for the Postal Service.  He veteran was initially 
diagnosed with Christmas disease in the 1950s.  He had a 
bleeding disorder.  He received blood transfusions for 
several months, and the bleeding disorder finally resolved.  
His main symptom was recurrent nose bleeds that would not 
stop.  The veteran also reported hemoptysis at the time.  
Ultimately the nosebleeds were controlled with aluminum 
powder in olive oil, which was applied topically with the 
cotton ball.  He had participated in high school sports, and 
had no symptoms.  In 1971 at Fort Leavenworth, the veteran 
developed bleeding gums.  At that time, he was diagnosed with 
idiopathic thrombocytopenia purpura.  He was hospitalized but 
he did not have blood transfusions.  His platelets dropped, 
but then stabilized at 25,000 to 30,000.  He stated he was no 
longer having symptoms.  In the past, he had occasional 
ecchymoses and rash, but currently he had no symptoms, and 
had none for the past several years.  He did not have 
bleeding gums or nose bleeds.  He had no history of 
hematemesis or melena.  He did not have hematuria or 
hypersplenism.  The veteran stated he had undergone a bone 
marrow biopsy, and he was told he had low platelets, which 
the physician presumed meant he had low totals of 
megakaryocytes.

On clinical evaluation, no symptoms were noted.  The 
diagnosis was idiopathic thrombocytopenia purpura, with 
chronic thrombocytopenia, noted to be currently asymptomatic.  
The examiner opined that the diagnosis of idiopathic 
thrombocytopenia purpura was a diagnosis of exclusion.  The 
veteran had a chronic low platelet count without a history of 
recurrent infections, chronic medication being administered, 
or a systemic illness such as collagen vascular disease.  His 
bone marrow ruled out a myelodysplastic process, and he had 
no evidence of leukopenia or anemia.  The examiner opined 
that the veteran's idiopathic thrombocytopenia purpura began 
prior to his induction into military service.  The physician 
further stated that, although he had an exacerbation while in 
service, that did not cause any subsequent complication or 
morbidity.  It was noted that the disease is characterized by 
intermittent exacerbations, and the fact that it occurred in 
service is more likely than not a matter of coincidence.

In a September 2004 addendum, the VA examiner reviewed the 
veteran's records.  He repeated that the veteran's diagnosis 
was one of exclusion, and that the disease has no established 
environmental etiologies, but occurs spontaneously.  Although 
he had an exacerbation in service, it was likely that he had 
chronic thrombocytopenia for many years, both previous to and 
following his military duty.  There was nothing to indicate 
that his service experience worsened the condition or in any 
way changed the course of the condition.  It was more likely 
than not that the veteran's disorder was the same condition 
he had as a child.  It was more likely than not that he had 
this disorder almost his entire life.  It was less likely 
than not that an incident in service exacerbated or altered 
his condition.  He was currently asymptomatic.

In May 2005, the veteran was notified that the Veterans Law 
Judge who had conducted his hearing in May 2003 had retired.  
He indicated he did not want an additional hearing.



II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

The December 1999 Statement of the Case (SOC) notified the 
appellant of the pertinent substantive law as to service 
connection, and what the evidence must show in order to 
substantiate the claim.


The RO initially satisfied the duty to notify by means of an 
April 2001 letter to the veteran which was issued after the 
initial RO decision.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and information in 
his possession to the RO, to include the statement, "If you 
want us to help get any additional information or evidence 
that you think will support your appeal, please tell us about 
it."  (Italics in original)

In Pelegrini v. Principi, supra, the U.S. Court of Appeals 
for Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Moreover, numerous subsequent communications advised the 
veteran of the VCAA's provisions and the relative obligations 
of VA and the veteran in obtaining evidence.  Letters 
discussing the VCAA were provided in May 2002 and March 2004, 
and Supplemental SOCs were sent in September 2001, August 
2002, and January 2005.  The March 2004 letter stated, in 
pertinent part, "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  All such notices provided by VA must be read in 
the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Here, the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate the claim and 
to assist him in developing relevant evidence.  In this 
regard, the case was remanded in November 2003 to assure, in 
part, that all statutory duty to assist and notify 
requirements were met.  Accordingly, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
this matter.  Rather, remanding this case yet again to the RO 
for further development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
supra.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year after the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed 
thrombocytopenia purpura is not included in this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The Court of 
Appeals for Veterans Claims, in Cotant v. Principi, 17 Vet. 
App. 116 (2003), has identified that apparent conflict 
between the statute and regulation, and the VA General 
Counsel has issued a precedent opinion, VAOPGCPREC 3-2003 
(July 16, 2003), holding subsection 3.304(b) to be invalid 
insofar as it requires a claimant to show an increase in 
severity of the claimed disorder before VA's duty under the 
second prong of the rebuttal standard applies.  In conformity 
with the Court's analysis and the GC opinion, the Board cites 
38 C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Here, the veteran contends that his thrombocytopenia purpura 
either began in service or existed prior to service and was 
aggravated therein.

The Board notes that the veteran was found to have no 
diseases or defects when examined for entry into service.  
While he noted on his medical history form that he had a 
nosebleed problem and bruised easily, no defects or diagnoses 
were clinically noted by the medical examiner.  Therefore, 
there must be clear and convincing evidence that the 
veteran's disorder did pre-exist his military service.  The 
Board finds that there is.

Evaluating the evidence of record, the Board finds that the 
veteran reported numerous times that he had bleeding trouble 
in childhood.  He indicated this medical history while he was 
in service, and on more recent treatment and examination 
reports.  In addition, a VA examiner has indicated that the 
veteran's disorder was one that he has had for his lifetime, 
and that there are no known environmental etiologies.  
Therefore, the Board finds that there is clear and convincing 
evidence that the veteran's thrombocytopenia purpura pre-
existed his military service.

The Board, then, must evaluate whether the veteran's lifelong 
disorder was aggravated by his service.  Here, we note that 
there are no medical records that show the veteran was ever 
treated for thrombocytopenia purpura after his military 
service.  Indeed, the veteran himself does not contend that 
he received post-service treatment for this disorder, as he 
indicated in his October 2002 written statement.

Furthermore, the VA examiner noted that the veteran's 
thrombocytopenia purpura was asymptomatic upon examination.  
While the veteran has maintained that his platelet count 
continues to be low, there is no evidence that this has been 
manifested in any infections or other symptoms of the 
disorder.  We do acknowledge the June 2002 emergency room 
record which indicated that the veteran's episode in service 
was his worst.  While that may be the case, it is the 
veteran's diagnosis post-service that is at issue in this 
claim.  Even if the veteran had an acute episode of 
thrombocytopenia purpura in service, if there is no resulting 
disability, the Board cannot grant service connection.

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Most important, the Board notes the VA examiner's opinion.  
It is the only medical opinion of record, and he indicated 
that it was more likely than not that the veteran's disorder 
was the same one he experienced in childhood.  It was further 
stated to be less likely than not that his episode in service 
had exacerbated his disorder.  Therefore, the Board finds a 
lack of evidence to warrant a decision favorable to the 
veteran.

The Board recognizes that the veteran believes that his 
thrombocytopenia purpura either began in or was aggravated by 
service.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Consequently, as the evidence preponderates against the claim 
for service connection for the veteran's thrombocytopenia 
purpura, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for thrombocytopenia purpura is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


